Order filed August 1, 2016




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-15-00900-CR
                                 ____________

                   BOBBY EARL WILLIAMS, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 183rd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1355107

                                   ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibit 3, a
recording of a 911 call.
      The clerk of the 183rd District Court is directed to deliver to the Clerk of
this court the original of State's Exhibit 3, a recording of a 911 call, on or before
August 11, 2016. The Clerk of this court is directed to receive, maintain, and keep
safe this original exhibit; to deliver it to the justices of this court for their
inspection; and, upon completion of inspection, to return the original of State's
Exhibit 3, a recording of a 911 call, to the clerk of the 183rd District Court.



                                               PER CURIAM